Exhibit 10.1

 

TERMINATION AGREEMENT

 

THIS TERMINATION AGREEMENT (this “Agreement”) is made and entered into as of
September 7, 2016, by and among Eagle Bulk Shipping, Inc., a Republic of the
Marshall Islands corporation (the “Company”), and the parties listed on
Schedule I hereto (each, a “Purchaser” and collectively, the “Purchasers”), each
of which is a “Purchaser” under that certain Preferred Stock Purchase Agreement,
dated as of May 26, 2016, as amended, by and among the Company and the
Purchasers (the “Purchase Agreement”).

 

RECITALS

 

WHEREAS, the Company and the Purchasers have entered into the Purchase
Agreement;

 

WHEREAS, Section 7.1 of the Purchase Agreement provides that the Purchase
Agreement may be terminated on a Purchaser-by-Purchaser basis by written mutual
consent of the Company and each such Purchaser;

 

WHEREAS, the Company and each of the Purchasers have determined that they desire
to terminate the Purchase Agreement on the terms and subject to the conditions
set forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and undertakings
contained herein and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 

ARTICLE I

DEFINITIONS

 

Section 1.1     Definitions.     Initially capitalized terms used but not
otherwise defined in this Agreement shall have the meanings ascribed to such
terms in the Purchase Agreement, including the exhibits thereto. For purposes of
this Agreement, “Party” means the Company and each individual or financial
institution listed on Schedule I hereto. The rules of interpretation set forth
in Section 1.2 of the Purchase Agreement shall apply to this Agreement. Each
reference in this Agreement to “this Agreement”, “hereunder”, “hereof”,
“herein”, or words of like import shall mean and be a reference to this
Agreement.

 

ARTICLE II

TERMINATION OF PURCHASE AGREEMENT

 

Section 2.1     Termination of Purchase Agreement. Each of the Purchasers and
the Company mutually agree in accordance with Section 7.1 of the Purchase
Agreement that, immediately upon execution of this Agreement, the Purchase
Agreement is terminated and, except as otherwise set forth therein, shall be of
no further force or effect.

 

Section 2.2     Termination Payment. In connection with the termination of the
Purchase Agreement, the Company hereby agrees to pay each of the Purchasers on
the date hereof its pro rata portion of $125,254.80 (the “Termination Payment”)
as set forth on Schedule I hereto, calculated based on the number of shares of
Preferred Stock each Purchaser had agreed to purchase under the Purchase
Agreement divided by the total number of shares of Preferred Stock that all
Purchasers had agreed to purchase under the Purchase Agreement, by wire transfer
of immediately available funds or by certified check according to the payment
instructions supplied in writing to the Company on or prior to the date hereof.

 

 
 

--------------------------------------------------------------------------------

 

 

Section 2.3     Effect of Termination; Releases. (a) Effective upon the
execution and delivery of this Agreement, (i) each Purchaser, on behalf of
itself and its Affiliates, and (ii) the Company, on behalf of itself and its
Affiliates, hereby (x) forever, fully and completely terminate the Purchase
Agreement and any and all rights, duties, interests and obligations thereunder
except for any provisions therein that expressly survive termination and (y)
forever, fully and completely agree that none of the Company, the Purchasers
their Affiliates and any of their successors or assigns has any further rights,
duties, interests or obligations under the Purchase Agreement of any kind or any
nature whatsoever, including any obligation of the Company to issue or sell any
preferred stock to any Purchaser or any other Person.

 

(b)     In exchange for the consideration provided and described in this
Agreement (which the parties hereto acknowledge is fair and adequate), each of
the Company and each Purchaser and their respective Affiliates and any of their
successors, and assigns, knowingly and voluntarily fully, forever, absolutely,
irrevocably and unconditionally releases, withdraws, waives and discharges all
other parties hereto, their Affiliates and each and all of their respective
successors, assigns, and all of their past and present officers, directors,
employees, servants, attorneys, agents, partners, shareholders, members and
managers (each a “Released Party”), and covenants not to sue for, any and all
claims, costs, expenses, attorneys’ fees, damages, indemnities, obligations,
counterclaims, demands, causes of action, contracts, agreements, promises,
obligations, defenses or liabilities of any kind whatsoever by reason of any
act, omission, misrepresentation, cause, claim, counterclaim, cross-claim,
right, matter or other basis of liability founded either in tort or contract,
howsoever created, evidenced, arising or incurred, whether known or unknown,
suspected or unsuspected, up to and including the date of this Agreement, in any
way connected with or resulting from the Purchase Agreement and the transactions
contemplated thereby (collectively, “Claims”). The release of Claims in this
Section 2.3(b) shall be construed as broadly as possible and extend to claims of
any nature whatsoever, other than any Claims relating specifically to this
Agreement, any rights that expressly survive the termination of the Purchase
Agreement pursuant to Section 7.2 thereof and the right to receive the
Termination Payment hereunder.

 

To the extent consistent with applicable law, each party hereto on behalf of
itself and its Affiliates agrees not to file a complaint in any court or other
tribunal (an “action”) against the other Released Parties with respect to any
Claim which may have accrued, or which it may allege has accrued, with respect
to any of the Released Parties relating to the Purchase Agreement. Further, to
the extent any such action has been or may be brought by another person or
entity, each party hereto on behalf of itself and its affiliates expressly
waives its right to, and will not accept, any form of monetary relief or other
damages, or any form of recovery or relief in connection with such action. Each
party acknowledges that the terms of this Agreement do not constitute an
admission by any party that such party violated any law or legal obligation
whatsoever. Each party agrees to indemnify and hold the other Released Parties
harmless from any liabilities, costs and expenses reasonably incurred by such
Released Parties in respect of any breach of this Section 2.3(b) by such party
or its affiliates, principals, agents, executors, administrators, successors,
and assigns. By signing this Agreement, each party, on behalf of itself and its
Affiliates, provides a complete waiver of all Claims that may have arisen,
whether known or unknown. If any party breaches this Section 2.3(b), the
Released Parties may seek restitution and/or offset of any payments made or
benefits provided to the extent permitted by law.

 

 
-2-

--------------------------------------------------------------------------------

 

 
ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

The Company represents and warrants, as of the date hereof, as follows:

 

Section 3.1     Organization. The Company and each Subsidiary is duly
incorporated or formed and validly existing and in good standing under the law
of its jurisdiction of incorporation or formation.

 

Section 3.2     Authorization. The Company has all requisite power and authority
to execute and deliver this Agreement and to perform its obligations hereunder
in accordance with the terms hereof. The execution, delivery and performance of
this Agreement by the Company have been duly authorized by all necessary
corporate action. This Agreement has been or will be duly executed and delivered
by the Company, and this Agreement constitutes the legal, valid and binding
obligation of the Company enforceable in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws relating to or affecting
the enforcement of creditors’ rights generally and by general equitable
principles.

 

Section 3.3     No Violation; Consents and Approvals. The execution and delivery
by the Company of this Agreement does not, and the consummation by the Company
of any of the transactions contemplated hereby and compliance by the Company
with the terms, conditions and provisions hereof will not:

 

(i)     conflict with, violate, result (with the giving of notice or passage of
time or both) in a breach of the terms, conditions or provisions of, or
constitute a default, an event of default or an event creating rights of
acceleration, termination or cancellation or a loss of rights under, or result
in the creation or imposition of any Encumbrance upon any of the assets or
properties of the Company or any Subsidiary under (A) the articles of
incorporation or certificate of formation or the by-laws or limited liability
company agreement, each as applicable, of the Company or any Subsidiary, (B) any
note, instrument, agreement, contract, mortgage, lease, license, franchise,
guarantee, permit or other authorization, right, restriction or obligation to
which the Company or any Subsidiary is a party or any of their respective assets
or properties is subject or by which the Company or any Subsidiary is bound, (C)
any Court Order to which the Company or any Subsidiary is a party or any of
their respective assets or properties is subject or by which the Company or any
Subsidiary is bound, or (D) any Requirements of Law applicable to the Company or
any Subsidiary or any of their respective assets or properties; or

 

(ii)     require the approval, consent, authorization or act of, or the making
by the Company or any Subsidiary of any declaration, filing or registration
with, any Person (including under the Securities Act or state securities laws).

 

 
-3-

--------------------------------------------------------------------------------

 

 
ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE Purchasers

 

Each Purchaser, severally and not jointly, represents and warrants, as of the
date hereof, as follows:

 

Section 4.1     Organization. Such Purchaser is duly organized, validly existing
and in good standing under the laws of the jurisdiction in which it is
organized.

 

Section 4.2     Authorization. Such Purchaser has full power and authority to
execute and deliver this Agreement and to perform its obligations hereunder in
accordance with the terms hereof. This Agreement has been or will be duly
executed and delivered by such Purchaser, and constitutes the legal, valid and
binding obligation of such Purchaser, enforceable in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and similar laws relating to or
affecting the enforcement of creditors’ rights generally and by general
equitable principles.

 

Section 4.3     No Violation. The execution and delivery and performance by such
Purchaser of this Agreement do not conflict with, violate or result (with the
giving of notice or passage of time or both) in a breach of the terms,
conditions or provisions of the certificate of incorporation or by-laws or
comparable organizational documents of such Purchaser, or any Court Order to
which such Purchaser is a party.

 

Section 4.4     Acknowledgment. Each Purchaser acknowledges and understands that
by executing this Agreement, it is releasing the Company from any and all
obligation to issue the Preferred Stock and, other than any rights that
expressly survive the termination of the Purchase Agreement pursuant to Section
7.2 thereof and the right to receive the Termination Payment hereunder, such
Purchaser shall not have any other rights under the Purchase Agreement or in the
transactions contemplated thereby.

 

ARTICLE V

MISCELLANEOUS

 

Section 5.1     Survival of Obligations. All representations, warranties,
covenants, agreements and obligations contained in this Agreement shall survive
the consummation of the transactions contemplated by this Agreement.

 

 
-4-

--------------------------------------------------------------------------------

 

 

Section 5.2     Notices. All notices or other communications required or
permitted hereunder shall be in writing and shall be deemed given or delivered
(i) when delivered personally, (ii) when delivered by electronic mail (so long
as notification of a failure to deliver such electronic mail is not received by
the sending party), (iii) if transmitted by facsimile when confirmation of
transmission is received by the sending party, (iv) if sent by registered or
certified mail, postage prepaid, return receipt requested, on the third business
day after mailing or (v) if sent by reputable overnight courier when received;
and shall be addressed to each Purchaser as set forth on its respective
signature pages and if to the Company as follows:

 

Eagle Bulk Shipping Inc.
                300 First Stamford Place, 5th Floor

Stamford, Connecticut 06902

Attention: Adir Katzav

Facsimile: 203 276-8199

Email: akatzav@eagleships.com

 

with a copy to:

 

Akin Gump Strauss Hauer & Feld LLP 
                1333 New Hampshire Ave. N.W.

Washington, DC 20036

Attention: Daniel I. Fisher

Facsimile: 202 887-4288

Email: dfisher@akingump.com

 

Any Party may, from time to time, change its address, facsimile number, e-mail
address or other information for the purpose of notices to that Party by giving
notice specifying such change to the other.

 

Section 5.3     Execution in Counterparts; Effectiveness. This Agreement may be
executed in any number of counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument, and shall become binding when one or more counterparts have been
signed by and delivered to each of the Parties.

 

Section 5.4     Amendments. This Agreement shall not be amended, modified or
supplemented except by a written instrument signed by all of the Parties.

 

Section 5.5     Waivers. Any term or provision of this Agreement may be waived,
or the time for its performance may be extended, by the Party or Parties
entitled to the benefit thereof. Any such waiver shall be validly and
sufficiently authorized for the purposes of this Agreement if, as to any Party,
it is in writing signed by an authorized representative of such Party. The
failure or delay of any Party to enforce at any time any provision of this
Agreement shall not be construed to be a waiver of such provision, nor in any
way to affect the validity of this Agreement or any part hereof or the right of
any Party thereafter to enforce each and every such provision. No waiver of any
breach of this Agreement shall be held to constitute a waiver of any other or
subsequent breach.

 

Section 5.6     Severability. Wherever possible, each provision hereof shall be
interpreted in such manner as to be effective and valid under applicable law,
but in case any one or more of the provisions contained herein shall, for any
reason, be held to be invalid, illegal or unenforceable in any respect, such
provision shall be ineffective to the extent, but only to the extent, of such
invalidity, illegality or unenforceability without invalidating the remainder of
such invalid, illegal or unenforceable provision or provisions or any other
provisions hereof, unless such a construction would be unreasonable.

 

 
-5-

--------------------------------------------------------------------------------

 

 

Section 5.7     Assignment; Successors and Assigns. Neither this Agreement nor
any of the rights and obligations of any Party hereunder may be assigned,
delegated or otherwise transferred by such Party without the prior written
consent of each other Party; provided, that any Purchaser may assign, in its
sole discretion, any or all of its rights, interests and obligations under this
Agreement to any of its Affiliates. No such assignment, delegation or other
transfer shall relieve the assignor of any of its obligations or liabilities
hereunder. This Agreement shall be binding upon and shall inure to the benefit
of the Parties and their respective successors and permitted assigns.

 

Section 5.8     No Third Party Beneficiaries. Nothing in this Agreement, express
or implied, is intended or shall be construed to confer upon any third Person,
other than the Parties and their respective successors and assigns permitted by
Section 5.7, any right, remedy or claim under or by reason of this Agreement.

 

Section 5.9     Governing Law. This Agreement shall be governed by and construed
in accordance with the substantive laws of the State of New York without regard
to its conflict of laws principles.

 

Section 5.10     Submission to Jurisdiction. Each of the Parties hereby
irrevocably and unconditionally submits, for itself and its property, to the
non-exclusive jurisdiction of the Supreme Court of the State of New York sitting
in New York County and of the United States District Court of the Southern
District of New York, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement, or for recognition or
enforcement of any judgment, and each of the Parties hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the Parties agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that any
Purchaser may otherwise have to bring any action or proceeding relating to this
Agreement against the Company and its Subsidiaries or their respective
properties in the courts of any jurisdiction or any right that the Company may
otherwise have to bring any action or proceeding relating to this Agreement
against any Purchaser or its properties in the courts of any jurisdiction. Each
Party irrevocably waives, to the fullest extent permitted by law, any objection
that it may now or hereafter have to the laying of venue of any such proceeding
brought in such a court referred to in the first sentence of this Section 5.10
and any claim that any such proceeding brought in such a court has been brought
in an inconvenient forum.

 

Section 5.11.     WAIVER OF JURY TRIAL. EACH PARTY HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, TO IT THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

 
-6-

--------------------------------------------------------------------------------

 

 

Section 5.12.     Public Announcements. The Company and the Purchasers shall
consult with each other before issuing any press release or otherwise making any
public statements with respect to the transactions contemplated herein, and
shall not issue any such press release or make any such public statement that
uses the name of any Purchaser or any affiliate thereof without the prior
written consent of each such Purchaser and affiliate whose name is proposed to
be used; provided, that no Purchaser shall make any public announcements or
otherwise communicate with the news media with respect to this Agreement or the
transactions contemplated hereby without the prior written consent of the
Company. Notwithstanding the foregoing, any Party may make or cause to be made
any press release or similar public announcement or communication as may be
required to comply with (a) the requirements of applicable law, including the
Exchange Act without prior notice as contemplated in the first sentence of this
Section 5.12 or (b) its disclosure obligations or practices with respect to its
investors; provided that prior to making any such disclosure under this clause
(b), such Party shall provide a copy of such proposed disclosure to the Company
and shall only publicly make such disclosure with the consent of the Company,
which consent shall not be unreasonably withheld or delayed, if the Company has
not previously made a public announcement of the transactions contemplated
hereby.

 

Section 5.13     Entire Agreement. This Agreement and the Schedule hereto
constitute the entire agreement and understanding among the Parties with respect
to the subject matter contained herein or therein, and supersede any and all
prior agreements, negotiations, discussions, understandings, term sheets or
letters of intent between or among any of the Parties with respect to such
subject matter.

 

[SIGNATURE PAGE FOLLOWS]

 

 
-7-

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Parties have executed this Amendment, to be effective on
the date first above written.

 

EAGLE BULK SHIPPING INC.

 

 

 

By:    /s/ Adir Katzav                                          
Name:    Adir Katzav
Title:      Chief Financial Officer

 

 

[Signature Page to Termination Agreement]

 

 


--------------------------------------------------------------------------------

 

 

 

OAKTREE VALUE OPPORTUNITIES FUND, L.P.

 

By: Oaktree Value Opportunities Fund GP, L.P., its General Partner

 

By: Oaktree Value Opportunities Fund GP Ltd., its General Partner

 

By: Oaktree Capital Management, L.P., its Director

 

 

 

By: /s/ Mahesh Balakrishnan                             

       Name: Mahesh Balakrishnan

       Title: Managing Director

 

 

By: /s/ Robert O’ Leary                                        

        Name: Robert O’Leary

        Title: Managing Director

 

 

 

Notice Information:  

Oaktree Capital Management, L.P.

333 South Grand Avenue, 28th Floor

Los Angeles, CA 90071


Attn: Hyunjoo Quon

Phone: (213) 830-6298

Fax: (213) 830-6294

Email: hquon@oaktreecapital.com

 

 

[Signature Page to Termination Agreement]

 

 
 

--------------------------------------------------------------------------------

 

 

 

OAKTREE HUNTINGTON INVESTMENT FUND, L.P.

 

By: Oaktree Huntington Investment Fund GP, L.P., its General Partner

 

By: Oaktree Huntington Investment Fund GP Ltd., its General Partner

 

By: Oaktree Capital Management, L.P., its Director

 

 

By: /s/ Mahesh Balakrishnan                              

       Name: Mahesh Balakrishnan

       Title: Managing Director

 

 

By: /s/ Robert O’ Leary                                        

       Name: Robert O’Leary

       Title: Managing Director

 

 

 

Notice Information:  

Oaktree Capital Management, L.P.

333 South Grand Avenue, 28th Floor

Los Angeles, CA 90071


Attn: Hyunjoo Quon

Phone: (213) 830-6298

Fax: (213) 830-6294

Email: hquon@oaktreecapital.com

 

 

[Signature Page to Termination Agreement]

 

 
 

--------------------------------------------------------------------------------

 

 

 

OAKTREE OPPORTUNITIES FUND VIIIB, L.P.

 

By: Oaktree Opportunities Fund VIIIb GP, L.P., its General Partner

 

By: Oaktree Opportunities Fund VIIIb GP Ltd., its General Partner

 

By: Oaktree Capital Management, L.P., its Director

 

 

 

By: /s/ Mahesh Balakrishnan                            

       Name: Mahesh Balakrishnan

       Title: Managing Director

 

 

By: /s/ Robert O’ Leary                                     

       Name: Robert O’Leary

       Title: Managing Director

 

 

 

Notice Information:  

Oaktree Capital Management, L.P.

333 South Grand Avenue, 28th Floor

Los Angeles, CA 90071


Attn: Hyunjoo Quon

Phone: (213) 830-6298

Fax: (213) 830-6294

Email: hquon@oaktreecapital.com

 

 

[Signature Page to Termination Agreement]

 

 
 

--------------------------------------------------------------------------------

 

 

 

OAKTREE OPPORTUNITIES FUND VIIIB (PARALLEL), L.P.

 

By: Oaktree Opportunities Fund VIIIb GP, L.P., its General Partner

 

By: Oaktree Opportunities Fund VIIIb GP Ltd., its General Partner

 

By: Oaktree Capital Management, L.P., its Director

 

 

 

By: /s/ Mahesh Balakrishnan          

       Name: Mahesh Balakrishnan

       Title: Managing Director

 

 

By: /s/ Robert O’ Leary                     

       Name: Robert O’Leary

       Title: Managing Director

 

 

 

Notice Information: 

Oaktree Capital Management, L.P.

333 South Grand Avenue, 28th Floor

Los Angeles, CA 90071


Attn: Hyunjoo Quon

Phone: (213) 830-6298

Fax: (213) 830-6294

Email: hquon@oaktreecapital.com

 

 

[Signature Page to Termination Agreement]

 

 
 

--------------------------------------------------------------------------------

 

 

 

OAKTREE OPPORTUNITIES IX, L.P.

 

By: Oaktree Opportunities Fund IX GP, L.P., its General Partner

 

By: Oaktree Opportunities Fund IX GP Ltd., its General Partner

 

By: Oaktree Capital Management, L.P., its Director

 

 

 

By: /s/ Mahesh Balakrishnan          

       Name: Mahesh Balakrishnan

       Title: Managing Director

 

 

By: /s/ Robert O’ Leary                    

       Name: Robert O’Leary

       Title: Managing Director

 

 

 

 Notice Information:  

Oaktree Capital Management, L.P.

333 South Grand Avenue, 28th Floor

Los Angeles, CA 90071


Attn: Hyunjoo Quon

Phone: (213) 830-6298

Fax: (213) 830-6294

Email: hquon@oaktreecapital.com

 

 

[Signature Page to Termination Agreement]

 

 
 

--------------------------------------------------------------------------------

 

 

 

OAKTREE OPPORTUNITIES FUND IX (PARALLEL), L.P.

 

By: Oaktree Opportunities Fund IX GP, L.P., its General Partner

 

By: Oaktree Opportunities Fund IX GP Ltd., its General Partner

 

By: Oaktree Capital Management, L.P., its Director

 

 

 

By: /s/ Mahesh Balakrishnan          

       Name: Mahesh Balakrishnan

       Title: Managing Director

 

 

By: /s/ Robert O’ Leary                    

      Name: Robert O’Leary

      Title: Managing Director

 

 

 

 .Notice Information:  

Oaktree Capital Management, L.P.

333 South Grand Avenue, 28th Floor

Los Angeles, CA 90071


Attn: Hyunjoo Quon

Phone: (213) 830-6298

Fax: (213) 830-6294

Email: hquon@oaktreecapital.com

 

 

[Signature Page to Termination Agreement]

 

 
 

--------------------------------------------------------------------------------

 

 

 

OAKTREE OPPORTUNITIES FUND IX (PARALLEL 2), L.P.

 

By: Oaktree Opportunities Fund IX GP, L.P., its General Partner

 

By: Oaktree Opportunities Fund IX GP Ltd., its General Partner

 

By: Oaktree Capital Management, L.P., its Director

 

 

 

By: /s/ Mahesh Balakrishnan          

       Name: Mahesh Balakrishnan

       Title: Managing Director

 

 

By: /s/ Robert O’ Leary                    

       Name: Robert O’Leary

       Title: Managing Director

 

 

 

 

 Notice Information:  

Oaktree Capital Management, L.P.

333 South Grand Avenue, 28th Floor

Los Angeles, CA 90071


Attn: Hyunjoo Quon

Phone: (213) 830-6298

Fax: (213) 830-6294

Email: hquon@oaktreecapital.com

 

 

[Signature Page to Termination Agreement]

 

 
 

--------------------------------------------------------------------------------

 

 

 

NB DISTRESSED DEBT MASTER FUND LP

 

By: Neuberger Berman Investment Advisers LLC, as Investment Manager

 

 

 

By:      /s/ Ravi Soni                    

Name: Ravi Soni

Title:   Senior Vice President

 

 

 

 

 Notice Information:  

NB Distressed Debt Master Fund LP

c/o Neuberger Berman

190 S. La Salle St., Suite 2300

Chicago, IL 60603


Attn: Bank Loan Team

Phone: (312) 325-7798

Fax: (214) 919-7320

Email: 12149197320@tls.ldsprod.com

 

with a copy to:

 

Email: FIBankLoanSettlements@nb.com

 

 

[Signature Page to Termination Agreement]

 

 
 

--------------------------------------------------------------------------------

 

 

 

NB DISTRESSED DEBT INVESTMENT FUND LIMITED

 

By: Neuberger Berman Investment Advisers LLC, as Investment Manager

 

 

 

By: /s/ Ravi Soni                                         

       Name: Ravi Soni

       Title:   Senior Vice President

 

 

 

 Notice Information:  

NB Distressed Debt Investment Fund Limited

c/o Neuberger Berman

190 S. La Salle St., Suite 2300

Chicago, IL 60603


Attn: Bank Loan Team

Phone: (312) 325-7798

Fax: (201) 719-2191

Email: 12017192191@tls.ldsprod.com

 

with a copy to:

 

Email: FIBankLoanSettlements@nb.com

 

 

[Signature Page to Termination Agreement]

 

 
 

--------------------------------------------------------------------------------

 

 

 

GOLDENTREE 2004 TRUST

 

By: GoldenTree Asset Management, LP, its Investment Advisor

 

 

 

By: /s/ Karen Weber                                    

       Name: Karen Weber

       Title:   Director—Bank Debt

 

 

 

 Notice Information:  

GoldenTree 2004 Trust

300 Park Avenue, 21st Floor

New York, NY 10022


Attn: Brian DaSilva

Phone: (212) 847-3548

Fax: (212) 847-3429

Email: GTAMNOTICES@goldentree.com

 

 

[Signature Page to Termination Agreement]

 

 
 

--------------------------------------------------------------------------------

 

 

 

GT NM, L.P.

 

By: GoldenTree Asset Management, LP

 

 

 

By: /s/ Karen Weber                                                

       Name: Karen Weber

       Title:   Director—Bank Debt

 

 

 

 Notice Information:  

GT NM, L.P.

300 Park Avenue, 21st Floor

New York, NY 10022


Attn: Brian DaSilva

Phone: (212) 847-3548

Fax: (212) 847-3429

Email: GTAMNOTICES@goldentree.com

 

 

[Signature Page to Termination Agreement]

 

 
 

--------------------------------------------------------------------------------

 

 

 

SAN BERNARDINO COUNTY EMPLOYEES' RETIREMENT ASSOCIATION

 

By: GoldenTree Asset Management, LP

 

 

 

By: /s/ Karen Weber                                       

       Name: Karen Weber

       Title:   Director—Bank Debt

 

 

 

 Notice Information:  

San Bernardino County Employees’ Retirement Association

300 Park Avenue, 21st Floor

New York, NY 10022


Attn: Brian DaSilva

Phone: (212) 847-3548

Fax: (617) 310-5669

Email: GTAMNOTICES@goldentree.com

 

 

[Signature Page to Termination Agreement]

 

 
 

--------------------------------------------------------------------------------

 

 

 

LISA AND STEVEN TANANBAUM FAMILY FOUNDATION

 

 

 

By: /s/ Steven Tananbaum                                     

       Name: Steven Tananbaum

       Title:   Authorized Signatory

 

 

 

 Notice Information:   

Lisa and Steven Tananbaum Family Foundation

10 Loden Lane

Purchase, NY 10577


Attn: Steven Tananbaum, Robin Statsky and Felicia Jabbar

Fax: (212) 847-3559

Email: stananbaum@goldentree.com

 

 

[Signature Page to Termination Agreement]

 

 
 

--------------------------------------------------------------------------------

 

 

 

GARY S. VOGEL

 

 

 

/s/ Gary S. Vogel                                           

 

 

 

 Notice Information:  

Gary S. Vogel

c/o Eagle Bulk Shipping Inc.

300 First Stamford Place

Stamford, CT 06902

 

Phone: (303) 276-8100

Fax: (203) 276-8199

Email: gvogel@eagleships.com

 

 

[Signature Page to Termination Agreement]

 

 
 

--------------------------------------------------------------------------------

 

  

 

PAUL LEAND

 

 

 

/s/ Paul Leand                                              

 

 

 

 Notice Information:  

Paul Leand

152 Stuyvesant Avenue

Rye, NY 10580

 

Phone: (917) 442-2300

Fax: (212) 208-4630

Email: pleand@amausa.com

 

 

[Signature Page to Termination Agreement]

 

 
 

--------------------------------------------------------------------------------

 

 

Schedule I

 

     

Purchaser

 

Pro Rata Portion of

Termination Payment

 

Oaktree Value Opportunities Fund, L.P.

$9,642.60

 

Oaktree Huntington Investment Fund, L.P.

$158.40

 

Oaktree Opportunities Fund VIIIB, L.P.

$16,097.40

 

Oaktree Opportunities Fund VIIIB (Parallel), L.P.

$3,999.60

 

Oaktree Opportunities Fund IX, L.P.

$40,609.80

 

Oaktree Opportunities Fund IX (Parallel), L.P.

$7,227.00

 

Oaktree Opportunities Fund IX (Parallel 2), L.P.

$495.00

 

NB Distressed Debt Master Fund LP

$5,108.40

 

NB Distressed Debt Investment Fund Limited

$7,484.40

 

GoldenTree 2004 Trust

$31,383.00

 

GT NM, L.P.

$336.60

 

San Bernardino County Employees’ Retirement Association

$990.00

 

Lisa and Steven Tananbaum Family Foundation

$653.40

 

Gary Vogel

$534.60

 

Paul Leand

$534.60

 

 

 